We have examined with interest the analysis of the facts made in connection with appellant's motion for rehearing, but are unable to bring ourselves to agree with his conclusions. The testimony showed the burglary of a picture show from which was taken more than one hundred dollars in nickels, dimes, quarters and half dollars. The picture show was located in McKinney, Collin county, Texas. Appellant lived three or four miles from McKinney. According to the testimony of George Fryar, an accomplice, the State's case was fully made out, which fact was admitted by appellant, save that he contended that there was not sufficient corroboration of said accomplice. Fryar testified that the next day after the burglary he and appellant went to Plano, another town in Collin county, and that they there went into the restaurant of one Vance and induced him to take two socks full of nickels, dimes, quarters and half dollars, to a bank and get same exchanged for currency. Vance testified that appellant and Fryar came to his restaurant the day following the night of the alleged burglary, and that each had and handed to witness a sock full of nickels, dimes, quarters and half dollars. He knew appellant but did not know Fryar. He said appellant wanted him to take this silver to the bank and get it exchanged for currency, but that witness objected and told appellant he did not have time and advised him to go, but later he yielded to appellant's insistence, took the silver to the bank and exchanged it for currency. An employee of the bank said that on the *Page 263 
occasion mentioned he gave to Mr. Vance currency for $109.75 in small change. He said there was ten dollars in nickels, and about thirty dollars in dimes, and around fifty dollars in quarters and halves, mostly quarters. We regard appellant's possession of this quantity of small money on the day after the burglary and the loss of such a large quantity of similar money, a circumstance in itself of sufficient cogence to furnish the corroboration required by statute, to the testimony of an accomplice. It would seem impossible to conceive but that more than one hundred dollars in nickels, dimes, quarters and halves being stolen on one night and the accused, without explanation, being found the next day in that vicinity in possession of money of the same sort, would tend to connect him with the theft or burglary.
The motion for rehearing is overruled.
Overruled.